Citation Nr: 0825337	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  99-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left eye macular 
degeneration.  

2.  Entitlement to service connection for left wrist carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran had active duty from November 1967 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In an April 2003 decision, the Board denied service 
connection for left eye macular degeneration, left wrist 
carpal tunnel syndrome, dental trauma, psoriatic arthritis, a 
bilateral knee disorder, a back disorder, and aggravation of 
pre-existing pes planus.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, pursuant to an August 2003 Joint Motion 
for Remand, vacated the Board's decision and remanded the 
case for further action as set forth in the Joint Motion.  In 
November 2003, the Board remanded the case to the RO for 
additional procedural development.  A March 2006 Board 
decision denied service connection for dental trauma and 
bilateral pes planus, and granted higher ratings for the 
veteran's psoriasis (service connection for which had been 
granted subsequent to the Board's November 2003 remand); the 
veteran did not appeal the Board's decision as to those 
issues.  In addition, the Board's March 2006 decision again 
remanded several issues - issues relating to left eye 
macular degeneration, left wrist carpal tunnel syndrome, 
psoriatic arthritis, and bilateral knee and back disorders; 
the Board also remanded three other issues for issuance of a 
statement of the case (SOC) pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  

A rating decision in November 2007 granted service connection 
for left and right knee disabilities and for a back 
disability, each due to psoriatic arthritis.  The record does 
not indicate that the veteran has appealed either the ratings 
or the effective dates that were assigned for those 
disabilities; therefore, no appeal concerning those issues is 
currently before the Board.  

An SOC was issued in January 2008 concerning the three 
Manlincon issues.  The cover letter for the SOC notified the 
veteran that he had 60 days to file a substantive appeal 
regarding those issues; if a substantive appeal was not 
received, his case would be closed.  No further communication 
has been received from either the veteran or his 
representative concerning any of those issues.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2007).  Therefore, no appeal as to those issues is currently 
before the Board.  

Accordingly, the only issues currently before the Board are 
those listed on page one of this decision.  

The issue relating to service connection for left wrist 
carpal tunnel syndrome is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran's left eye macular degeneration was first shown 
many years after his separation from service and is not 
related to complaints and findings noted in service.  


CONCLUSION OF LAW

The criteria are not met for service connection for left eye 
macular degeneration.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service medical records show that refractive error was listed 
in the summary of defects section of the Report of Medical 
Examination at enlistment in June 1967.  The veteran was seen 
several times from July through November 1970 for complaints 
of a feeling like something was in his left eye.  Examiners 
diagnosed mild left eye conjunctivitis and treated him with 
antibiotics.  The report of the veteran's separation 
examination in September 1971 noted defective vision in both 
eyes (20/25), correctible to 20/20.  The examiner also 
separately noted defective vision in the left eye, but did 
not specify further.  

Private medical records show that the veteran underwent a 
left eye non-incisional cryopexy in May 1989.  The 
impressions included left eye retinal degeneration.  The 
veteran underwent surgery on his left eye in February 1995.  
The preoperative diagnoses were full thickness macular hole 
times two, left eye and history of lattice cryotherapy for 
lattice degeneration, left eye.  In October 1998 the private 
physician wrote that the veteran had macular degeneration of 
the left eye with corrected visual acuities of 20/20.  He 
also had a relative central scotoma with full peripheral 
vision in his left eye.  

The veteran testified at a Board videoconference hearing in 
March 2001, describing the conjunctivitis he had during 
service.  He also stated that he had his eyes checked 
frequently after service and his glasses were changed.  The 
veteran reported that when he applied for employment as a 
policeman in 1972, he still had problems with his left eye, 
but he had glasses and could see.  He also noted that he had 
three eye operations for macular degeneration after service.  

The April 2001 VA Agent Orange examination impression 
included adult macular degeneration with legal blindness in 
the left eye.  The March 2002 VA eye examination diagnoses 
were retinal macular hole, left, lattice degeneration, 
bilateral, status post-laser treatment, refractive error and 
presbyopia.  

A VA clinic note in May 2004 also noted diagnoses including a 
left macular hole since 1990, status post-repair, with 
retinal tear in both eyes in the late 1980s, and a history of 
left eye cataract surgery.  

A July 2005 letter from the veteran's private physician 
stated that the veteran had macular degeneration.  The 
physician did not comment on the etiology of the disorder, 
however.  

The veteran testified at a hearing before another Veterans 
Law Judge at the RO in September 2005.  He again described 
the eye symptoms he had experienced in his left eye, both 
during and after service.  But he did not provide any 
additional information concerning service connection.  

The veteran underwent a VA compensation eye examination in 
February 2007 by the same examiner who evaluated him in March 
2002.  Relevant diagnoses in February 2007 included left 
macular hole, status post-muscle repairs; retinal holes 
bilaterally, status post-laser and cryogenic treatment; 
panretinal photocoagulation bilaterally; and refractive error 
and pseudophakia.  The examiner prepared an addendum to her 
February 2007 report in November 2007.  At that time, she 
opined that the veteran's macular holes, retinal holes, and 
macular degeneration were not caused by or related to 
diabetes mellitus and were not military service-related.  She 
stated that the holes were related to thinness and tearing of 
the retina which could occur whether or not he was in 
service.  The examiner indicated that "[t]he macular 
degeneration [was] age-related and familial and again 
nonservice-related."  

Although the evidence does show that the veteran was treated 
for left eye conjunctivitis during service, the service 
medical records do not reflect any clinical findings or 
diagnosis of macular degeneration during service.  Further, 
the record does not indicate that the veteran developed 
macular degeneration until 1989.  There is no medical 
evidence establishing or even suggesting a link between the 
veteran's current macular degeneration and the findings or 
complaints recorded during service.  

On the other hand, a VA examiner opined in November 2007 that 
the macular degeneration was familial in origin and related 
to the veteran's age.  The examiner specifically stated that 
the disorder was not related to service.  The Board 
recognizes that the veteran is competent to describe his 
symptoms and to relate his medical history.  However, as 
noted above, the Court has held that persons without medical 
training are not competent to comment upon medical 
observations or to make medical diagnoses; such statements in 
this regard, even in sworn testimony, are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Jones v. Brown, 7 Vet. App. 134, 137 
(1994) (the lay testimony of the appellant is insufficient to 
support a claim of medical causation).  

Considering all of the evidence of record, then, the Board 
finds that the greater weight of that evidence shows that the 
veteran's macular degeneration began many years after his 
separation from service and is not related to the symptoms 
and clinical findings noted during service.  

Therefore, the Board concludes that service connection is not 
established for macular degeneration.  

For the foregoing reasons, the claim for service connection 
for macular degeneration must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a June 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in January 1999.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the June 2001 letter and 
later adjudications, and so is harmless.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, including at two hearings.  Also, in April 
2006, the Appeals Management Center notified the veteran of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity, 
including at two hearings, to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded VA compensation examinations, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

Service connection for left eye macular degeneration is 
denied.  


REMAND

The veteran has contended throughout his appeal that his left 
wrist carpal tunnel syndrome resulted from left wrist 
injuries noted during service.  Pursuant to the Board's March 
2006 remand, a medical opinion concerning the claimed nexus 
to the in-service wrist injuries was obtained in June 2007.  
In the veteran's representative's Written Brief Presentation 
to the Board in May 2008, however, the veteran's 
representative, the American Legion, raised the question of a 
nexus between his psoriasis, and the recently service-
connected psoriatic arthritis, and his carpal tunnel 
syndrome.  That theory of service connection has not been 
considered by the RO.  

The Court has held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this case, 
the record does not show that the veteran has been provided 
the law and regulations governing secondary service 
connection (38 C.F.R. § 3.310), nor has he been notified of 
the need to submit evidence or argument on that sub-issue.  
Although he testified at a September 2005 Board hearing on 
the question of service connection for left wrist carpal 
tunnel syndrome, neither the veteran nor his representative 
has furnished or identified any evidence suggesting a 
relationship between psoriasis or psoriatic arthritis and his 
carpal tunnel syndrome.  However, at the time of that 
hearing, service connection had not yet been established for 
psoriatic arthritis.  Considering all of these factors, the 
Board finds that it would be prejudicial to the veteran for 
the Board to consider the secondary service connection aspect 
of his claim without first notifying him of the evidence or 
information necessary to substantiate his claim and without 
affording the RO an opportunity to consider that aspect of 
his claim in the first instance.  See Bernard; also cf. Green 
v. Derwinski, 1 Vet. App. 121, 123 (1991).

Accordingly, the case must again be REMANDED for the 
following actions: 

1.  Notify the veteran of the criteria 
for establishing service connection for a 
disability on a secondary basis, and 
notify him of the information and 
evidence needed to substantiate such a 
claim as it relates to his service-
connected psoriatic arthritis and to his 
claimed left wrist carpal tunnel 
syndrome.  Advise the veteran of his 
right to a hearing on this aspect of his 
claim.  

2.  Assist the veteran in obtaining any 
evidence identified by him or his 
representative as being relevant to this 
issue.  Conduct any other development, 
including an examination, deemed 
appropriate pursuant to this remand.  

3.  Then, again consider the veteran's 
claim for service connection for left 
wrist carpal tunnel syndrome, to include 
as due to his service-connected psoriatic 
arthritis, based on all the evidence of 
record.  If the claim is not granted to 
the veteran's satisfaction, furnish him 
and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


